DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 4/14/2022, is acknowledged. Claims 1 and 8 are amended; Claims 2-3 and 10-20 are canceled. No new matter is present. Claims 1 and 4-9 are currently pending, Claims 8-9 are withdrawn.
	The rejection of Claims 1 and 4-7 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Somekawa et al. (US 2013/0039805)(previously cited).
With respect to Claim 1, Somekawa teaches a magnesium alloy material with a composition comprising (para. 23):

Claim 1
Somekawa
Element X (one or more of: Bi, Sn, and Zr
0.03-1.0 mol%
(content A)
0-10 mass%, of one or more of: Al, Zr, Ca, Sn, Li, Ag, Y and Gd
Element Z (one or more of: Al, Ca, Li, Y and Gd)
≥ 0.03 mol%
(content B)
wherein A≥B
0-10 mass%, of one or more of: Al, Zr, Ca, Sn, Li, Ag, Y and Gd
Mg
Balance with impurities
Balance with impurities
Zn
-
0-10 mass%


It is noted that Claim 1 uses the open transitional phrase “comprising” and therefore, may include additional elements.  While the claim no longer recites Zn as an element “Z,” additional elements, including Zn, are not excluded from the claim.  Thus, Somekawa teaches a Mg alloy material with compositional ranges of Mg, Zr, Al, Ca, Li, Y, and Gd, which, when converted to mol%, overlap the instantly claimed ranges, including the relationship(s) of elements X (A mol%) and Z (B mol%).  
Additionally, Somekawa teaches that the Mg alloy material has an average crystal grain size of 5 micrometers or less (para. 9-10, 29), falling within the claimed range.
It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional and crystal grain size ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Finally, the reference teaches that the alloy is subjected to processing strain by, for example extrusion, and teaches that such extrusion results in a wrought material.  (para. 4, 35, 43-44, 46-47, 50).  Accordingly, Somekawa is deemed to teach a Mg alloy which comprises a “Mg-based alloy wrought material.”
With respect to Claim 4, Somekawa teaches a Mg-based alloy wrought material comprising intermetallic compound particles with an average particle diameter of 10 nm to 1 micrometer, preferably, 25 nm to 500 nm, falling within the claimed range, wherein the intermetallic compound particles are formed in the matrix and/or grain boundaries. (para. 31).
With respect to Claims 5-7, Somekawa teaches a Mg-based alloy wrought material exhibiting excellent strength and ductility (see, e.g., para. 7); however, the reference is silent as to the properties as specifically defined by claims 5-7.  As Somekawa teaches a Mg-based alloy wrought material with substantially overlapping composition, and the same structure including average crystal grain size and average size of intermetallic compound particles (see rejections of Claims 1 and 4 above) as the instantly claimed material it would necessarily be expected to result in the same properties, including those as recited in claims 5-7.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0332121)(previously cited) in view of Somekawa et al. (US 2013/0039805)(previously cited).
With respect to Claim 1, Park teaches a magnesium alloy material with a composition comprising (para. 23, 43-52, 62-64):

Claim 1
Park
Element X (one or more of: Bi, Sn, and Zr)
0.03-1.0 mol% (content A)
Sn: 1.0-3.5 wt%
Element Z (one or more of: Al, Ca, Li, Y and Gd)
≥ 0.03 mol%
(content B)
wherein A≥B
Optionally, Al: 0.05-3.0
Optionally, Gd: 0.05-1.5
Mg
Balance with impurities
Balance with impurities
Zn
-
Zn: 0.05-3.0 wt%


It is noted that Claim 1 uses the open transitional phrase “comprising” and therefore, may include additional elements.  While the claim no longer recites Zn as an element “Z,” additional elements, including Zn, are not excluded from the claim.  Thus, Park teaches a Mg alloy material with compositional ranges of Mg, Sn, Al and/or Gd which, when converted to mol%, overlap the instantly claimed ranges, including the relationship(s) of elements X (A mol%) and Z (B mol%).  Park further teaches a number specific examples wherein an element X (Sn) exceeds the content, in mol%, of element Z (e.g. Al). (see Table 3).  Thus, one of ordinary skill in the art would be motivated to select, from the overlapping portion of the ranges, a composition wherein the mol% content (A) of element(s) X meets or exceeds the content (B) of element(s) Z. MPEP 2144.05.
Additionally, Park teaches that the alloy material is subjected working, for example extrusion. (para. 78-80).  Accordingly, Park is deemed to teach a Mg alloy which comprises a “Mg-based alloy wrought material.”
Finally, Park teaches an average grain size in one particular embodiment of 23.7 micrometer (para. 94), but is silent as to a required minimum or maximum average crystal grain size.
Somekawa, like Park, is drawn to a Mg-based alloy wrought material having high ductility and teaches an alloy comprising overlapping compositional ranges to that of Park and the instant claims. (Somekawa, para. 2, 7, 23; Park, para. 2).  Somekawa further teaches controlling the average crystal grain size of the Mg alloy material to 5 micrometers or less, falling within the claimed range, in order to achieve desired properties, such as yield strength and ductility. (para. 9-10, 29).
It would have been obvious to one of ordinary skill in the art to modify the Mg-based alloy wrought material of Park to exhibit an average crystal grain size of 5 micrometers or less, as taught by Somekawa, in order to obtain a material with improved yield strength and/or ductility.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional and crystal grain size ranges.  MPEP § 2144.05.
With respect to Claim 4, Park teaches forming a compound intermetallic precipitate phase (para. 44) existing within the grains and at grain boundaries, wherein the precipitate particles have a size of 50-500 nm, falling within the claimed range. (para. 95). 
 With respect to Claims 5-7, Park teaches a Mg-based alloy wrought material exhibiting excellent strength and ductility (abstract; para. 2, 10, 38); however, the reference is silent as to the properties as specifically defined by claims 5-7.  As Park in view Somekawa teach a Mg-based alloy wrought material with the same composition, and the same structure including average crystal grain size and average size of intermetallic compound particles (see rejections of Claims 1 and 4 above) as the instantly claimed material it would necessarily be expected to result in the same properties, including those as recited in claims 5-7.  MPEP 2112.01.

Response to Arguments
Applicant's arguments filed 4/14/2022, have been fully considered but they are not persuasive.
Applicant argues that prior art Somekawa and Park each require Zn, and therefore, fail to teach the amended composition which removes Zn from the list of possible element “Z.”  These arguments have been fully considered but are not found persuasive.
Claim 1 uses the open transitional phrase “comprising” and therefore, may include additional elements, including Zn.
With respect to the rejection over Park in view of Somekawa, Park teaches a Mg alloy material with compositional ranges of Mg, Sn, Al and/or Gd which, when converted to mol%, overlap the instantly claimed ranges, including the relationship(s) of elements X and Z.  Therefore, while Park teaches a composition including Zn, it nevertheless discloses a Mg alloy which establishes a prima facie case of obviousness over the instant claims in view of Somekawa.
With respect to the rejection over Somekawa, the reference teaches 0-10 wt% Zn, and therefore, Zn is an optional element.  Somekawa teaches a Mg alloy material with compositional ranges of Mg, Zr, Al, Ca, Li, Y, and Gd, which, when converted to mol%, overlap the instantly claimed ranges, including the relationship(s) of elements X and Z.  Therefore, Somekawa teaches a Mg alloy which does not require Zn and establishes a prima facie case of obviousness over the instant claims.  Moreover, even if Somekawa did require a content of Zn, it would still be interpreted to meet the instant claims, as detailed above.
Claims 8 and 9 remain withdrawn as drawn to a non-elected invention. (see also Office Action, dated 2/14/2022).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735